Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/US19/32232.
	Claims 1-15 and 23-24 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a genetically modified filamentous fungi having reduced 2-Keto-3-Deoxy-Gluconate (KDG) aldolase enzyme activity as compared to a wild type filamentous fungi.

Group II, claim(s) 14-15, drawn to a method of producing 2-Keto-3-Deoxy-Gluconate (KDG) by culturing a filamentous fungi transformed with a nucleic acid sequence, wherein the level of KDG accumulated in the filamentous fungi is higher than a filamentous fungi not transformed with the nucleic acid sequence.

Group III, claim(s) 14-15, drawn to a method of producing a furan derivative by culturing a filamentous fungi transformed with a nucleic acid sequence, wherein the level of furan derivative accumulated in the filamentous fungi is higher than a filamentous fungi not transformed with the nucleic acid sequence.


Group IV, claim(s) 23-24, drawn to a method of decreasing D-glyceraldehyde production from 2-Keto-3-Deoxy-Gluconate (KDG) by culturing a filamentous fungi transformed with a nucleic acid sequence, wherein the level of D-glyceraldehyde production from 2-Keto-3-Deoxy-Gluconate (KDG) accumulated in the filamentous fungi is decreased than a filamentous fungi not transformed with the nucleic acid sequence.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: Filamentous fungi.   Applicant is required to elect ONE species by (1) identifying a filamentous fungi strain, such as Aspergillus niger NRRL322, (2) identifying the aldolase gene and aldolase that is mutated, and (3) identifying all mutations made in the aldolase gene/aldolase.
Groups I-IV: Filamentous fungi.   Applicant is required to elect ONE species by (1) identifying a filamentous fungi strain, such as Aspergillus niger NRRL322 and (2) identifying the nucleic acid sequence that is transformed in said fungi strain by a sequence identifier or describing the nucleic acid sequence.

  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 14, and 23.

The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-IV appears to be that they all relate to a filamentous fungi, such as Aspergillus niger, that produces higher levels of KDG compared to the unmodified filamentous fungi. The shared technical feature of the species is a filamentous fungi and a KDG aldolase.  WO 2016/141148 (form PTO-1449) discloses a method of producing KDG in filamentous fungi (claims 29-30).  WO 00/37667 (form PTO-1449) discloses increasing production of KDG in recombinant hosts by decreasing activity of enzymes that catalyze KDG into other downstream products (page 2).  Elshafei (form PTO-1449) discloses that Aspergillus niger possesses all three enzymes necessary to produce KDG from glucose as well as an aldolase which catalyzes the downstream reaction (abstract and pages 368-369).  Thus, the skilled person would therefore seek to optimize an Aspergillus niger by knocking out ore decreasing the activity of the KDG aldolase enzyme, which had already been purified and characterized (see Elshafei). 
Therefore, the technical feature linking the inventions of Groups I-IV and the technical feature of the species do not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

The special technical feature of Group I is a genetically modified filamentous fungi having reduced 2-Keto-3-Deoxy-Gluconate (KDG) aldolase enzyme activity as compared to a wild type filamentous fungi.

The special technical feature of Group II is a method of producing 2-Keto-3-Deoxy-Gluconate (KDG) by culturing a filamentous fungi transformed with a nucleic acid sequence, wherein the level of KDG accumulated in the filamentous fungi is higher than a filamentous fungi not transformed with the nucleic acid sequence.

The special technical feature of Group III is a method of producing a furan derivative by culturing a filamentous fungi transformed with a nucleic acid sequence, wherein the level of furan derivative accumulated in the filamentous fungi is higher than a filamentous fungi not transformed with the nucleic acid sequence.


The special technical feature of Group IV is a method of decreasing D-glyceraldehyde production from 2-Keto-3-Deoxy-Gluconate (KDG) by culturing a filamentous fungi transformed with a nucleic acid sequence, wherein the level of D-glyceraldehyde production from 2-Keto-3-Deoxy-Gluconate (KDG) accumulated in the filamentous fungi is decreased than a filamentous fungi not transformed with the nucleic acid sequence.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652